Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s amendment/remarks filed 11/17/2021.  Claims 12, 14, 15, and 17-21 are currently pending.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Rewrite claim 12 as, --“A system comprising containment equipment and a heat transfer/storage fluid that is transported or stored within the containment equipment and exposed to air and temperatures of greater than 550°C within the system, the heat transfer/storage fluid being a molten salt solution of calcium chloride, sodium chloride, and barium chloride or calcium chloride, sodium chloride, barium chloride, and potassium chloride, and wherein the molten salt solution has a liquidus temperature of about 450°C or less.”--.

Cancel claim 14.

Cancel claim 15.
Gary Hartman on November 29, 2021. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Mayo (US 3,605,720), Chubb (US 3,972,183), Iida et al. (US 2014/0216027), and Dutta (US 2019/0225816), fail to teach or suggest the claimed system comprising a heat transfer/storage fluid being a molten salt solution of, i.e., consisting of, calcium chloride-sodium chloride-barium chloride or calcium chloride-sodium chloride-barium chloride-potassium chloride having a liquidus temperature of about 450°C or less. 
Mayo teaches heat source systems comprising eutectic salt mixtures as thermal energy storage medium (abstract and col. 4 line 64 to col. 5 line 37).  Although the preferred salts include chlorides, chlorates, nitrates, and fluorides and low melting temperatures of the eutectic salt mixtures (Tables in col. 5), Mayo fails to teach or suggest the presence of CaCl2 in the eutectic salt mixtures necessary in the specific, claimed CaCl2-NaCl-BaCl2 or CaCl2-NaCl-BaCl2-KCl molten salt solutions.  
Chubb teaches a solar thermal power system comprising an energy salt reservoir of molten salt eutectic, e.g., NaCl-CaCl2 (abstract, col. 1 lines 41-68, col. 3 lines 62-66, claims 4-6).  NaCl-CaCl2 has a well-known eutectic point at approximately 0.47 mol NaCl and 0.53 mol CaCl2 and a melting point between 510-510°C.  However, Chubb fails to teach or suggest the claimed CaCl2-NaCl-BaCl2 or CaCl2-NaCl-BaCl2-KCl molten salt solutions having liquid temperatures of about 450°C or less. 
Iida et al. teaches a heat storage device comprising eutectic mixed salts for medium temperature use as a heat storage material (abstract and Table 4 on page 5).  CaCl2-NaCl-BaCl2 with a melting point of 550 to 650°C is an exemplary ternary system in the reference.  Note that Applicant has disclosed in the specification the claimed CaCl2-NaCl-BaCl2 has a liquidus temperature between 421 to 450°C (para. [0015]), which is different from the composition(s) disclosed or suggested in Iida et al.  Furthermore, Iida et al. fails to teach or suggest the material is exposed to air in the system as instantly claimed since Iida et al. teaches and depicts the material is filled within spaces of the device within a heat resistant frame (Fig. 1, 4, 5, 6, etc.).
Dutta teaches solar concentrating plants comprising a eutectic salt mixture as a heat transfer and thermal energy storage material (para. 0002 and 0014).  However, the eutectic mixtures have low melting points due to being LiCl-based (para. 0014 and Examples 1-2 at para. 0018-0019), which is excluded from the claimed molten salt solutions, and the reference accordingly fails to teach or suggest the claimed CaCl2-NaCl-BaCl2 or CaCl2-NaCl-BaCl2-KCl molten salt solutions having liquid temperatures of about 450°C or less. 
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
November 29, 2021